DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reopen Prosecution
In view of the pre-appeal request filed on 5/13/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. 

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites “each of said elements” in lines 7-8 which should read “each of said elements of the lower flange portion”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Claim 25 recites “each of said elements” in line 11 which should read “each of said elements of the upper flange portion”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  Claim 26 recites “the annulus” in line 3 which should read “the mitral annulus” for consistency purposes.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Claim 28 recites “the annulus” in line 3 which should read “the mitral annulus” for consistency purposes.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Claim 39 recites “the annulus” in line 2 which should read “the mitral annulus” for consistency purposes.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  Claim 42 recites “the longitudinal axis” in line 3 which should read “the long axis”.  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  Claim 42 recites “the longitudinal axis” in line 3 which should read “the long axis”.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  Claim 44 is missing a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 and 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the first end” in line 9. It is unclear if the first end of line 9 refers back to the first end of the middle region, the first end of the lower flange portion, or the first end of the elements of the lower flange portion. For the purposes of examination, the limitation has been interpreted to read “the first end of said elements of the lower flange portion”.
Claim 25 recites “the first end” in line 13. It is unclear if the first end of line 13 refers back to the first end of the middle region, the first end of the lower flange portion, the first end of the elements of the lower flange portion, or the first end of the elements of the upper flange portion. For the purposes of examination, the limitation has been interpreted to read “the first end of said elements of the upper flange portion”.
Claims 26-29 and 31-47 depend from rejected claim 25; therefore, are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25-29, 31-43 and 45-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill et al. (US 2010/0036479 A1) in view of Berreklouw et al. (US 6,790,229 B1).
Regarding claim 25, Hill discloses a mitral valve prosthesis (as the stents of the invention are primarily used for mitral valve replacement; [0043]; Figs. 5-9) comprising: a stent (stent assembly 30) having an expanded (expandable) and an unexpanded state (compressible; [0009]) and that includes a long axis (longitudinal axis through interior of stent 30; Fig. 5); a middle region (central annular portion 36) having first (lower end of 36; Fig. 8) and second ends (upper end of 36; Fig. 8) and comprising a framework (wire portion of 36; [0053]) that defines inner (interior of 36) and outer (exterior of 36) surfaces (Figs. 5-9); a lower flange portion (ventricular portion 40) at the first end of the middle region (Fig. 8) that comprises a plurality of flange elements (at least one flange 48; wherein three flanges are shown; Figs. 5-9) forming an irregularly spaced array (as the flanges 48 are shown only on one side of the stent assembly 60; therefore, are unevenly spaced about the circumference of the stent; Figs. 5-9; see annotated Fig. 6 below), each of said elements (48) having a first end (upper end) that is attached to the middle region (36) and an opposed second end (lower end) that is spaced from the first end (Fig. 8); an upper flange portion (atrial portion 38) at the second end of the middle region (Fig. 8) that comprises a plurality of flange elements (flanges 44), each of said elements having a first end (lower end) that is attached to the middle region and an opposed second end (upper end) that is spaced from the first end (Fig. 8), wherein at least one flange element of one or both of the lower flange portion and the upper flange portion is fitted with a webbing and (as a covering material 34 is attached to all of the wire portions of the stent frame 32 and can be knit or woven i.e. webbed; [0055]), a valve (valve structure not shown; [0055]) that is attached to the inner surface of the middle region of the stent (as valve structure is attached to the stent frame within the central area of the annular portion 36; [0055]); when said stent transitions from the unexpanded state (collapsed) to the expanded state, the lower flange portion transitions in space so that it is not oriented substantially along the long axis of the stent (Figs. 5-9); the lower flange portion (40) is adapted to anchor the stent within the mitral annulus by grasping tissue at the ventricular side of the annulus by enfolding it between the lower flangePage 2 of 12 4874-6986-2408.1DOCKET NO.: 103241.000393PATENTApplication No.: 15/425,915Office Action Dated: December 27, 2021portion and the outer surface of the middle region as the stent transitions from the unexpanded state to the expanded state (as the ventricular portion 40 anchors the stent assembly to the ventricular side of the mitral annulus, similar to the assembly shown in Fig. 25); and, the upper flange portion (38) is adapted to anchor the stent within the mitral annulus by grasping tissue between the upper flange portion and the outer surface of the middle region (as the atrial portion 38 anchors the stent assembly to the atrial side of the mitral annulus, similar to the assembly shown in Fig. 25).

    PNG
    media_image1.png
    383
    511
    media_image1.png
    Greyscale

Hill teaches the upper and lower flange portions are fabricated from nitinol ([0044]); therefore, are fully capable of being oriented substantially along the longitudinal axis of the stent because of the shape memory properties of nitinol, but fails to explicitly show when said stent is in the unexpanded state, the upper and lower flange portions are oriented substantially along the long axis of the stent. 
However, Berreklouw teaches a heart valve prosthesis (Figs. 11a-11b) comprising: an expanded (Fig. 11b) and an unexpanded state (Fig. 11a), a long axis (axis through heart valve fixing device 170); a middle region (tubular element 171); a lower flange portion (bottom flange fingers 172) at a first end of the middle region that comprises a plurality of flange elements (Figs. 11a-11b), each of said elements having a first end that is attached to the middle region and an opposed second end that is spaced from the first end of said elements (Figs. 11a-11b); an upper flange portion (top flange fingers 173) at a second end of the middle region that comprises a plurality of flange elements (Figs. 11a-11b), each of said elements having a first end that is attached to the middle region and an opposed second end that is spaced from the first end of said elements of the upper flange portion (Figs. 11a-11b); wherein, when said valve prosthesis is in the unexpanded state (Fig. 11a), the upper and lower flange portions are oriented substantially along the long axis of the valve prosthesis (Fig. 11a); when said valve prosthesis transitions from the unexpanded state to the expanded state, the upper and lower flange portions transition in space so that they are no longer oriented substantially along the long axis of the valve prosthesis (Fig. 11b; column 29, lines 4-17). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the upper and lower flange portions of Hill to be oriented substantially along the long axis of the stent when the stent is in the unexpanded state  and when the stent transitions from the unexpanded state to the expanded state, the upper and lower flange portions transition in space so that they are no longer oriented substantially along the long axis of the stent as taught by Berreklouw in order to reduce the profile of the stent during the delivery process.
Regarding claim 26, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the lower flange portion (40) is adapted to anchor the stent (30) within the mitral annulus by grasping the subvalvular apparatus (wherein the subvalvular apparatus is interpreted as leaflets, chordea, left ventricular wall; [0047] of applicant’s specification) at the ventricular side of the annulus (as flanges 48 grasp the left ventricular wall, similar to that shown in Fig. 25).
Regarding claim 27, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the lower flange portion (40) is adapted to grasp leaflets of the native mitral valve by enfolding the leaflets between the lower flange portion and the outer surface of the middle region in order to anchor the stent within the mitral annulus (as the flanges 48 grasp the left ventricular wall, they are capable of grasping leaflets of the native mitral valve between the flanges 48 and the wall, similar to that of Fig. 25; [0064]).
Regarding claim 28, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the lower flange portion (40) is adapted to anchor the stent within the mitral annulus by grasping chordea at the ventricular side of the annulus (as the flanges 48 are anchored on the ventricular side of the annulus, similar to that shown in Fig. 25, and fully capable of grasping chordea).
Regarding claim 29, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the lower flange portion (40) is adapted to anchor the stent within the mitral annulus by grasping a left ventricular wall (as flanges 48 grasp the left ventricular wall, similar to that shown in Fig. 25).
Regarding claim 31, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the upper flange portion (38) is adapted to anchor the stent within the mitral annulus by grasping left atrial tissue (as the atrial portion 38 anchors the stent 30 to left atrial tissue, similar to that shown in Fig. 25).
Regarding claim 32, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the lower flange portion (40) is oriented at an oblique angle relative to the long axis of the stent when the stent is in the expanded state (as flanges 48 are oriented at an oblique angle relative to the longitudinal axis of the stent 30; Fig. 9).
Regarding claim 33, modified Hill discloses wherein the lower flange portion is oriented substantially parallel relative to the long axis of the stent when the stent is in the unexpanded state (as the upper and lower flange portions 173, 172 of Berreklouw are oriented substantially parallel relative to the long axis of the valve when in the unexpanded state as discussed with respect to claim 25; Fig. 11a of Berreklouw).
Regarding claim 34, Hill modified discloses the invention as claimed above, and Hill further discloses wherein said stent (30) is self-expanding (as the stent frames of the invention are self-expanding; [0009]).
Regarding claim 35, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the stent comprises a wire weave (as the central portion of the stent 30 includes a covering material 34 that can be a woven polyester; [0055]).
Regarding claim 36, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the upper flange portion (38) is oriented at an oblique angle relative to the long axis of the stent when the stent is in the expanded state (as flanges 44 are oriented at an oblique angle relative to the longitudinal axis of the stent; Fig. 8).
Regarding claim 37, modified Hill discloses wherein the upper flange portion is oriented substantially parallel relative to the long axis of the stent when the stent is in the unexpanded state (as the upper and lower flange portions 173, 172 of Berreklouw are oriented substantially parallel relative to the long axis of the valve when in the unexpanded state as discussed with respect to claim 25; Fig. 11a of Berreklouw).
Regarding claim 38, modified Hill discloses wherein when said stent transitions from the unexpanded state (compressed) to the expanded state (expanded), the upper flange portion transitions in space so that it is no longer oriented substantially along the long axis of the stent (as the flanges 44 move from a position substantially parallel to the longitudinal axis of the stent, as taught by Berreklouw, to that of Fig. 8 of Hill).
Regarding claim 39, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the upper flange portion (38) is adapted to grasp tissue at the atrial side of the annulus by enfolding it between the upper flange portion of the outer surface of the middle region as the stent transitions from the unexpanded state to the expanded state (as the upper flange portion grasps tissue on the atrial side of the mitral annulus, similar to that shown in Fig. 25).
Regarding claim 40, modified Hill discloses wherein when said stent (30) transitions from the unexpanded state (compressed) to the expanded state (expanded), the second ends (lower ends) of the flange elements (48) of the lower flange portion (40) move towards the middle region of the stent (as the flanges 48 move from a position substantially parallel to the longitudinal axis of the stent, as taught by Berreklouw, to that of Fig. 9 of Hill).
Regarding claim 41, modified Hill discloses wherein when said stent (30)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                transitions from the unexpanded state (compressed) to the expanded state (expanded), the second ends (upper ends) of the flange elements (44) of the upper flange portion (38) move towards the middle region of the stent (as the flanges 44 move from a position substantially parallel to the longitudinal axis of the stent, as taught by Berreklouw, to that of Fig. 8 of Hill).
Regarding claim 42, modified Hill discloses wherein when said stent (30) transitions from the unexpanded state to the expanded state, the second ends (lower ends) of the flange elements (48) of the lower flange portion (40) orient away from the longitudinal axis of the stent (as the flanges 48 move from a position substantially parallel to the longitudinal axis of the stent, as taught by Berreklouw, to that of Fig. 9 of Hill).
Regarding claim 43, modified Hill discloses wherein when said stent (30) transitions from the unexpanded state to the expanded state, the second ends (upper ends) of the flange elements (44) of the upper flange portion (38) orient away from the longitudinal axis of the stent (as the flanges 44 move from a position substantially parallel to the longitudinal axis of the stent, as taught by Berreklouw, to that of Fig. 8 of Hill).
Regarding claim 45, Hill modified discloses the invention as claimed above, and Hill further discloses wherein at least one flange element (48) of the lower flange portion is fitted with a webbing (as the knitted or woven covering 34 i.e. “webbing” may be attached to all the wires portions of the stent frame, which includes the lower flanges; [0055]).
Regarding claim 46, Hill modified discloses the invention as claimed above, and Hill further discloses wherein at least one flange element of both of the lower flange portion and the upper flange portion are fitted with a webbing (as the knitted or woven covering 34 i.e. “webbing” may be attached to all the wires portions of the stent frame, which includes the upper and lower flanges; [0055]).
Regarding claim 47, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the plurality of flange elements (44) of the upper flange portion (38) form a regularly spaced array (as the flanges 44 are evenly spaced relative to one another; Figs. 5-9).

Claim(s) 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hill et al. (US 2010/0036479 A1) in view of Berreklouw et al. (US 6,790,229 B1), as applied to claim 25 above, and further in view of Lashinski et al. (US 2006/0020334 A1).
Regarding claim 44, Hill modified discloses the invention as claimed above, and Hill further discloses wherein the webbing (knitted or woven covering 34) comprises suitable polymers ([0055]), but fails to disclose wherein the webbing comprises an absorbent material that expands by absorption of fluid.
However, Lashinski teaches a mitral valve prosthesis (implant 100; [0156]) that can include a knitted or woven mesh i.e. “webbing” made of hydrogels ([0214]), which are an absorbent material that expands by absorption of fluid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the webbing of modified Hill to comprise an absorbent material that expands by absorption of fluid, such as a hydrogel, as taught by Lashinski, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, an absorbent material would prevent leaks around the replacement valve at irregular surface interfaces when implanted.

Response to Arguments
Applicant’s arguments, see the grounds for pre-appeal brief request, filed 5/13/2022, with respect to the rejection(s) of claim(s) 25-29, 31-43 and 45-47 under 35 U.S.C. 103(a) over US 2009/0112309 (Jaramillo) in view of US 2006/0058872 (Salaheih) have been fully considered. 
Applicant’s arguments with respect to claim(s) 25-29 and 31-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hill, Berreklouw, and Lashinski, have been discovered that provide better evidence for the new rejection, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryan et al. (US 2008/0215144 A1) is noted for teaching a mitral valve prosthesis having a plurality of flange elements forming an irregularly spaced array (Figs. 42-45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771